      Case 2:20-cv-00550-TSZ Document 7 Filed 06/23/20 Page 1 of 2




                                              THE HONORABLE THOMAS S. ZILLY


                    UNITED STATES DISTRICT COURT
              WESTERN DISTRICT OF WASHINGTON AT SEATTLE

NORTHWEST ADMINISTRATORS, INC.,

                    Plaintiff,              NO. C20-00550-TSZ

             v.                             ORDER GRANTING PLAINTIFF’S
                                            MOTION TO CONTINUE COURT
EVENT PRODUCTIONS, INC., a                  DATES
California corporation,

                    Defendant.


      THIS MATTER having come on to be heard on the motion of Plaintiff, Plaintiff

appearing through its attorney, Russell J. Reid of Reid, McCarthy, Ballew & Leahy,

L.L.P., Defendant not yet being served, now, therefore;

      IT IS HEREBY ORDERED that Plaintiff’s Motion to Continue Court Dates has

been granted as follows:

      Deadline for FRCP 26(f) conference                         August 25, 2020

      Initial Disclosures Pursuant to FRCP 26(a)                 September 8, 2020

      Combined Joint Status Report and Discovery
       Plan as Required by FRCP 26(f), and Local
       Civil Rule 26(f)                                          September 8, 2020

Dated this 23rd day of June, 2020.


                                               A
                                               Thomas S. Zilly
                                               United States District Judge


ORDER GRANTING PLAINTIFF’S MOTION
TO CONTINUE COURT DATES – C20-00550-TSZ
Page 1 of 2
      Case 2:20-cv-00550-TSZ Document 7 Filed 06/23/20 Page 2 of 2




Presented for Entry by:


s/Russell J. Reid
Russell J. Reid, WSBA #2560
of Reid, McCarthy, Ballew & Leahy, L.L.P.
Attorney for Plaintiff




ORDER GRANTING PLAINTIFF’S MOTION
TO CONTINUE COURT DATES – C20-00550-TSZ
Page 2 of 2
